107 F.3d 2
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Terrence BURNS, M.D.;  John Zoll, Plaintiffs-Appellees,v.IMAGINE FILMS ENTERTAINMENT, INC.;  Universal City Studies,Inc.;  MCA, Inc., Defendants-Appellants.
No. 96-77.
United States Court of Appeals, Second Circuit.
Jan. 22, 1997.

APPEARING FOR APPELLANTS:  DAVID O. CARSON (Richard Dannay, Schwab Goldberg Price & Dannay, New York, New York, Kenneth W. Africano, Diane C. Piotrowski, Damon & Morey, Buffalo, New York, of counsel).
APPEARING FOR APPELLEES:  JEREMIAH J. MCCARTHY (Paul B. Zuydhoek, David S. Teske, Phillips, Lytle, Hitchcock, Blaine & Huber, Buffalo, New York, of counsel).
Before VAN GRAAFEILAND, LEVAL and CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Western District of New York, was argued, and is now under advisement.


2
IT IS HEREBY ORDERED that all proceedings in the District Court with respect to this case be and they hereby are STAYED pending further order of this Court.